Citation Nr: 1756580	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-29 989	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cysts.


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In June 2015, the Board reopened the claim for service connection for PTSD and remanded the service connection claims for additional development.

In a July 2017 rating decision, the RO granted service connection for persistent depressive disorder with dysthymic syndrome and intermittent major depressive episodes.  This was a full grant of that claim; however, the claim for service connection for PTSD remains on appeal.

The Board notes, in passing, that in a September 2017 rating decision, the RO granted service connection for coronary artery disease, with a 100 percent disability rating, effective July 12, 2017.

In an October 2017 correspondence, the Veteran's attorney indicated that he wished to withdraw his appeal for cysts.  

The appeal for service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1968 to October 1972.  

2.  In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal for service connection for cysts is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for cysts is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  As the RO certified the Veteran's appeal to the Board in October 2013, the previous version of 38 C.F.R. § 4.125 conforming to the DSM-IV is applicable in the present case.

The Board finds that an addendum medical opinion is necessary to address whether the Veteran has PTSD under DSM-IV.  The November 2016 VA examiner found that the Veteran's unspecified depressive disorder with enduring posttraumatic stress symptoms was caused by the Veteran's fear of hostile military or terrorist activities.  In a July 2017 addendum opinion a VA medical opinion provider opined that the Veteran's non-PTSD condition was caused by his verified in-service event.  As noted above, service connection for depression has already been granted.  However, the November 2016 VA examiner also specifically concluded that the Veteran did not meet the DSM-V criteria for a diagnosis of PTSD.  In this case, the DSM-IV rather than the DSM-V criteria are applicable as the Veteran's appeal was certified to the Board in October 2013.  See 80 Fed. Reg. 14308-01 (March 19, 2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum medical opinion from the November 2016 VA examiner.  If that VA examiner is not available, obtain an opinion from a VA psychiatrist or psychologist to address whether the Veteran has PTSD under DSM-IV, and if so whether it was caused by service, to include fear of hostile military activity.  If a new VA examination is necessary to make such a determination, one should be obtained.

2.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		
H.M. WALKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


